Citation Nr: 1600163	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  11-16 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a service-connection claim for a bilateral hearing loss disability.

2.  Whether new and material evidence has been received sufficient to reopen a service-connection claim for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD) (claimed as a mental health condition, not otherwise specified, to include anxiety, depression, adjustment disorder and sleep disorder). 

3.  Entitlement to service connection for a sleep disorder (claimed as sleep apnea).

4.  Entitlement to service connection for a pineal gland tumor (claimed as a brain tumor).


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 1966 to February 1967, and had a subsequent period of active duty from May 1968 to July 1969.  

This matter is before the Board of Veterans' Appeals  (the Board) on appeal of February and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

In correspondence received by VA in September 2012, the Veteran, through his representative, indicated his intent to withdraw all issues currently on appeal.


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's Substantive Appeal have been met as to his service-connection claims for a pineal gland tumor and a sleep disorder, and as to his applications to reopen his service-connection claims for a bilateral hearing loss disability and an acquired psychiatric disability.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2015).

The Veteran has perfected appeals of his service-connection claims for a pineal gland tumor and a sleep disorder, as well as his applications to reopen previously-denied service-connection claims for a bilateral hearing loss disability, and an acquired psychiatric disability.  On a September 2012 VA Form 21-4138 (Statement in Support of Claim), the Veteran, through his representative, specifically indicated a desire to withdraw all of his claims from appellate status.  Subsequently, in a letter dated November 19, 2015, the Veteran's representative contacted the Board reiterating that it is the Veteran's intent to withdraw the issues on appeal, as he is satisfied with the decisions regarding his claims.

The Board finds that the Veteran's withdrawal request qualifies as a valid withdrawal of the above-referenced perfected issues on appeal.  See 38 C.F.R. § 20.204 (2015).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to these issues, and they are dismissed.


ORDER

The appeal as to whether new and material evidence has been received sufficient to reopen a service-connection claim for a bilateral hearing loss disability is dismissed.

The appeal as to whether new and material evidence has been received sufficient to reopen a service-connection claim for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD) (claimed as a mental health condition, not otherwise specified, to include anxiety, depression, adjustment disorder and sleep disorder) is dismissed.

The appeal of entitlement to service connection for a sleep disorder (claimed as sleep apnea) is dismissed.

The appeal of entitlement to service connection for a pineal gland tumor (claimed as a brain tumor) is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


